In a coram nobis proceeding, defendant appeals from *545an order of the Supreme Court, Kings County, dated January 27, 1967, which denied the application without a.hearing. Upon this appeal we have also reviewed an order of the same court, dated February 8, 1967, which granted reargument, but adhered to the original decision. Appeal from order dated January 27, 1967 dismissed as academic. That order was superseded by the order on reargument. Order dated February 8,1967 affirmed insofar as it adhered to the original decision. No opinion. Beldock, P. J., Benjamin, Munder, Martuscello and Kleinfeld, JJ., concur.